THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD,
ASSIGNED OR TRANSFERRED, IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SAID ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER SAID ACT IS NOT
REQUIRED.


THIS WARRANT DOES NOT REQUIRE PHYSICAL SURRENDER OF THE WARRANT IN THE EVENT OF
A PARTIAL EXERCISE.  AS A RESULT, FOLLOWING ANY EXERCISE OF ANY PORTION OF THIS
WARRANT, THE NUMBER OF SHARES OF COMMON STOCK FOR WHICH THIS WARRANT MAY BE
EXERCISED MAY BE LESS THAN THE NUMBER OF SHARES SET FORTH BELOW.


 
Issuance Date: September 13, 2011
 


 
COMMON STOCK PURCHASE WARRANT
 
To Purchase 140,845 Shares of Common Stock of NETSOL TECHNOLOGIES, INC.
 
THIS IS TO CERTIFY THAT Solomon Strategic Holdings, Inc., or registered assigns
(the “Holder”), is entitled, during the Exercise Period (as hereinafter
defined), to purchase from NetSol Technologies, Inc., a Nevada corporation (the
“Company”), the Warrant Stock (as hereinafter defined and subject to adjustment
as provided herein), in whole or in part, at a purchase price of $0.895 per
share, all on and subject to the terms and conditions hereinafter set forth.
 
1.           Definitions.  As used in this Warrant, the following terms have the
respective meanings set forth below:
 
“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act.  With respect to a Holder of Warrants, any investment
fund or managed account that is managed on a discretionary basis by the same
investment manager as such Holder will be deemed to be an Affiliate of such
Holder.
 
“Appraised Value” means, in respect of any share of Common Stock on any date
herein specified, the fair saleable value of such share of Common Stock
(determined without giving effect to the discount for (i) a minority interest or
(ii) any lack of liquidity of the Common Stock or to the fact that the Company
may have no class of equity registered under the Exchange Act) as of the last
day of the most recent fiscal month ending prior to such date specified, based
on the value of the Company on a fully-diluted basis, as determined by a
nationally recognized investment banking firm selected by the Company’s Board of
Directors and having no prior relationship with the Company.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other government actions to
close.
 
 
1

--------------------------------------------------------------------------------

 
“Change of Control” means the (i) acquisition by an individual or legal entity
or group (as set forth in Section 13(d) of the Exchange Act) of more than
one-half of the voting rights or equity interests in the Company; or (ii) sale,
conveyance, or other disposition of all or substantially all of the assets,
property or business of the Company or the merger into or consolidation with any
other corporation (other than a wholly owned subsidiary corporation) or
effectuation of any transaction or series of related transactions where holders
of the Company’s voting securities prior to such transaction or series of
transactions fail to continue to hold at least 50% of the voting power of the
Company (or, if other than the Company, the successor or acquiring entity)
immediately following such transaction.
 
 “Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act and other federal securities laws.
 
“Common Stock” means (except where the context otherwise indicates) the Common
Stock, $0.001 par value per share, of the Company, and any capital stock into
which such Common Stock may thereafter be changed or converted, and shall also
include (i) capital stock of the Company of any other class (regardless of how
denominated) issued to the holders of shares of Common Stock upon any
reclassification thereof which is also not preferred as to dividends or assets
on liquidation over any other class of stock of the Company and which is not
subject to redemption and (ii) shares of common stock of any successor or
acquiring corporation received by or distributed to the holders of Common Stock
of the Company in the circumstances contemplated by Section 4.5.
 
“Current Market Price” means, in respect of any share of Common Stock on any
date herein specified,
 
(1)           if there shall not then be a public market for the Common Stock,
the higher of
 
(a) the book value per share of Common Stock at such date, and
 
(b) the Appraised Value per share of Common Stock at such date,
 
or
 
(2)           if there shall then be a public market for the Common Stock, the
average of the daily market prices for the five (5) consecutive Trading Days
immediately before such date. The daily market price for each such Trading Day
shall be (i) the closing bid price on such day on the principal stock exchange
on which such Common Stock is then listed or admitted to trading, or quoted, as
applicable, (ii) if no sale takes place on such day on any such exchange, the
last reported closing bid price on such day as officially quoted on any such
exchange, (iii) if the Common Stock is not then listed or admitted to trading on
any stock exchange, the last reported closing bid price on such day in the
over-the-counter market, as furnished by the National Association of Securities
Dealers Automatic Quotation System or the National Quotation Bureau, Inc., (iv)
if neither such corporation at the time is engaged in the business of reporting
such prices, as furnished by any similar firm then engaged in such business, or
(v) if there is no such firm, as furnished by any member of the NASD selected
mutually by the holder of this Warrant and the Company or, if they cannot agree
upon such selection, as selected by two such members of the NASD, one of which
shall be selected by holder of this Warrant and one of which shall be selected
by the Company.
 
 
2

--------------------------------------------------------------------------------

 
“Current Warrant Price” means, in respect of a share of Common Stock at any date
herein specified, the price at which a share of Common Stock may be purchased
pursuant to this Warrant on such date. Unless and until the Current Warrant
Price is adjusted pursuant to the terms herein, the initial Current Warrant
Price shall be $0.895 per share of Common Stock.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.
 
“Exercise Period” means the period during which this Warrant is exercisable
pursuant to Section 2.1.
 
“Expiration Date” means the fifth (5th) anniversary of the date of issuance
hereof.
 
“GAAP” means generally accepted accounting principles in the United States of
America as from time to time in effect.
 
“NASD” means the National Association of Securities Dealers, Inc., or any
successor corporation thereto.
 
“Notes” means the Notes as defined in and issued pursuant to the Purchase
Agreement.
 
“Other Property” has the meaning set forth in Section 4.5.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, incorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, entity or government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).
 
“Purchase Agreement” means that certain Convertible Note and Warrant Purchase
Agreement dated as of the date hereof among the Company and the other parties
named therein, pursuant to which this Warrant was originally issued.
 
“Restricted Common Stock” means shares of Common Stock which are, or which upon
their issuance upon the exercise of any Warrant would be required to be,
evidenced by a certificate bearing the restrictive legend set forth in Section
3.2.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.
 
“Trading Day” means any day on which the primary market on which shares of
Common Stock are listed is open for trading.
 
“Transfer” means any disposition of any Warrant or Warrant Stock or of any
interest in
 
 
3

--------------------------------------------------------------------------------

 
either thereof, which would constitute a sale thereof within the meaning of the
Securities Act.
 
“Warrants” means this Warrant and all warrants issued upon transfer, division or
combination of, or in substitution for, any thereof. All Warrants shall at all
times be identical as to terms and conditions and date, except as to the number
of shares of Common Stock for which they may be exercised.
 
“Warrant Price” means an amount equal to (i) the number of shares of Common
Stock being purchased upon exercise of this Warrant pursuant to Section 2.1,
multiplied by (ii) the Current Warrant Price.
 
“Warrant Stock” means the 140,845 shares of Common Stock to be purchased upon
the exercise hereof, subject to adjustment as provided herein.
 
2.           Exercise of Warrant.
 
2.1.           Manner of Exercise.
 
(a)           From and after the date of issuance hereof and until 5:00 P.M.,
New York time, on the Expiration Date (the “Exercise Period”), the Holder may
exercise this Warrant, on any Business Day, for all or any part of the number of
shares of Warrant Stock purchasable hereunder.
 
(b)           In order to exercise this Warrant, in whole or in part, the Holder
shall deliver to the Company at its principal office or at the office or agency
designated by the Company pursuant to Section 12, (i) a written notice of
Holder’s election to exercise this Warrant, which notice shall specify the
number of shares of Warrant Stock to be purchased, (ii) payment of the Warrant
Price as provided herein, and (iii) upon exercise of this Warrant in full, this
Warrant.  Such notice shall be substantially in the form of the subscription
form appearing at the end of this Warrant as Exhibit A, duly executed by the
Holder or its agent or attorney. Upon receipt thereof, the Company shall, as
promptly as practicable, and in any event within three Business Days thereafter,
electronically transmit the Common Stock issuable upon exercise hereof to the
Holder, by crediting the account of the Holder’s prime broker with Depository
Trust Company (“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”)
system using the Fast Automated Securities Transfer (“FAST”) program.  The
parties agree to coordinate with DTC to accomplish this objective.   In lieu of
such electronic delivery through DWAC, the Company shall, to the extent
requested by the Holder or required by law, execute or cause to be executed and
deliver or cause to be delivered to the Holder a certificate or certificates
representing the aggregate number of full shares of Warrant Stock issuable upon
exercise hereof.  The time periods for delivery of physical certificates
evidencing the Warrant Shares are the same as those described above.  Any stock
certificate or certificates so delivered shall be, to the extent possible, in
such denomination or denominations as the Holder shall request in the notice and
shall be registered in the name of the Holder or such other name as shall be
designated in the notice. This Warrant shall be deemed to have been exercised
and such certificate or certificates shall be deemed to have been issued, and
the Holder or any other Person so designated to be named therein shall be deemed
to have become a Holder of record of such shares for all purposes, as of the
date when the notice to exercise is received by the Company as described
 
 
4

--------------------------------------------------------------------------------

 
above.  If this Warrant shall have been exercised in part, the Company shall, at
the time of delivery of the certificate or certificates representing Warrant
Stock, if not effected using book entry as described below, deliver to the
Holder a new Warrant evidencing the rights of the Holder to purchase the
unpurchased shares of Common Stock called for by this Warrant, which new Warrant
shall in all other respects be identical with this Warrant, or at the request of
the Holder, appropriate notation may be made on this Warrant and the same
returned to the Holder.
 
(c)           Payment of the Warrant Price may be made at the option of the
Holder by: (i) certified or official bank check payable to the order of the
Company, or (ii) wire transfer to the account of the Company, provided that if
at any time following the 120th day after the Closing Date there is no effective
Registration Statement registering, or no current prospectus available for, the
resale of the Warrant Shares by the Holder, then this Warrant may also be
exercised at such time by means of a “cashless exercise” in which the Holder
shall be entitled to receive a certificate for the number of Warrant Shares
equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:
 
 
(A) = the closing sale price on the Trading Day immediately preceding the date
of such election;

 
(B) = the Warrant Price of this Warrant, as adjusted; and
 
(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.
 
Notwithstanding anything herein to the contrary, on the Expiration Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 2.1(c).
 
(d)           All shares of Common Stock issuable upon the exercise of this
Warrant pursuant to the terms hereof shall be validly issued and, upon payment
of the Warrant Price, shall be fully paid and nonassessable and not subject to
any preemptive rights.
 
(e)           Book-Entry.  Notwithstanding anything to the contrary set forth
herein, upon exercise of any portion of this Warrant in accordance with the
terms hereof, the warrantholder shall not be required to physically surrender
this Warrant to the Company unless such holder is purchasing the full amount of
Warrant Shares represented by this Warrant.  The warrantholder and the Company
shall maintain records showing the number of Warrant Shares so purchased
hereunder and the dates of such purchases or shall use such other method,
reasonably satisfactory to the warrantholder and the Company, so as not to
require physical surrender of this Warrant upon each such exercise.  In
connection therewith a form of ledger to maintain a record of such transactions
is attached hereto.  The warrantholder and any assignee, by acceptance of this
Warrant or a new Warrant, acknowledge and agree that, by reason of the
provisions of this paragraph, following exercise of any portion of this Warrant,
the number of Warrant Shares which may be purchased upon exercise of this
Warrant may be less than the number of Warrant Shares set forth on the face
hereof.
 
2.2.           Fractional Shares. The Company shall not be required to issue a
fractional share of Common Stock upon exercise of any Warrant. As to any
fraction of a share which the Holder
 
 
5

--------------------------------------------------------------------------------

 
of one or more Warrants, the rights under which are exercised in the same
transaction, would otherwise be entitled to purchase upon such exercise, the
Company shall pay an amount in cash equal to the Current Market Price per share
of Common Stock on the date of exercise multiplied by such fraction.
 
2.3.           Continued Validity. A Holder of shares of Common Stock issued
upon the exercise of this Warrant, in whole or in part (other than a Holder who
acquires such shares after the same have been publicly sold pursuant to a
Registration Statement under the Securities Act or sold pursuant to Rule 144
thereunder), shall continue to be entitled with respect to such shares to all
rights to which it would have been entitled as the Holder under Sections 10 and
13 of this Warrant.
 
2.4.           Restrictions on Exercise Amount.
 
(i)           Unless a Holder delivers to the Company irrevocable written notice
prior to the date of issuance hereof or sixty-one days prior to the effective
date of such notice that this Section 2.4(i) shall not apply to such Holder, the
Company shall not issue to the Holder, and the Holder may not acquire, a number
of shares of Warrant Stock to the extent that, upon such exercise, the number of
shares of Common Stock then beneficially owned by such holder and its Affiliates
and any other persons or entities whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act (including shares held by any “group” of which the holder is a
member, but excluding shares beneficially owned by virtue of the ownership of
securities or rights to acquire securities that have limitations on the right to
convert, exercise or purchase similar to the limitation set forth herein) would
exceed 9.9% of the total number of shares of Common Stock of the Company then
issued and outstanding. For purposes hereof, “group” has the meaning set forth
in Section 13(d) of the Exchange Act and applicable regulations of the
Commission, and the percentage held by the holder shall be determined in a
manner consistent with the provisions of Section 13(d) of the Exchange Act. Each
delivery of a notice of exercise by a Holder will constitute a representation by
such Holder that it has evaluated the limitation set forth in this paragraph and
determined, based on the most recent public filings by the Company with the
Commission, that the issuance of the full number of shares of Warrant Stock
requested in such notice of exercise is permitted under this paragraph.
 
(ii)           Overall Limit on Common Stock Issuable.  Notwithstanding anything
herein or in the other documents, if the Company has not obtained Shareholder
Approval (as defined below), then the Company may not issue, upon exercise of
the Warrants, a number of shares of Common Stock in excess of the amount of
shares of Common Stock which may be issued upon the exercise of the Warrants
(the “Issuable Maximum”) without causing the Company to breach its obligations
under the rules or regulations of the Nasdaq Stock Market (including without
limitation Section 5635(d) of the NASDAQ Stock Market Rules), provided that any
portion of this Warrant which cannot be exercised due to such Issuable Maximum
shall be purchased by the Company using the Black-Scholes Option Pricing
Model.  Each Holder shall be entitled to a portion of the Issuable Maximum equal
to the quotient obtained by dividing (x) the aggregate principal amount of the
Notes issued and sold to such Holder by (y) the aggregate principal amount of
all Notes issued and sold by the Company.  If any Holder shall no longer hold
any Notes, then such Holder’s remaining portion of the Issuable Maximum, if any,
shall be
 
 
6

--------------------------------------------------------------------------------

 
reallocated pro-rata among the other Holders.  “Shareholder Approval” means
approval by the shareholders of the Company, in accordance with the applicable
rules and regulations of the Nasdaq Stock Market (including without limitation
Section 5635(e) of the NASDAQ Stock Market Rules) and Nevada corporate law, of
the transactions contemplated by the Purchase Agreement, the Notes and the
Warrants (as amended hereby), including without limitation the issuance of all
of the Conversion Shares under the Notes in excess of the Issuable Maximum.
 
3.           Transfer, Division and Combination.
 
3.1.           Transfer. The Warrants and the Warrant Stock shall be freely
transferable, subject to compliance with all applicable laws, including, but not
limited to the Securities Act. If, at the time of the surrender of this Warrant
in connection with any transfer of this Warrant or the resale of the Warrant
Stock, this Warrant or the Warrant Stock, as applicable, shall not be registered
under the Securities Act, the Company may require, as a condition of allowing
such transfer (i) that the Holder or transferee of this Warrant or the Warrant
Stock as the case may be, furnish to the Company a written opinion of counsel
that is reasonably acceptable to the Company to the effect that such transfer
may be made without registration under the Securities Act, (ii) that the Holder
or transferee execute and deliver to the Company an investment letter in form
and substance reasonably acceptable to the Company, and (iii) that the
transferee be an “accredited investor” as defined in Rule 501(a) promulgated
under the Securities Act. Transfer of this Warrant and all rights hereunder, in
whole or in part, in accordance with the foregoing provisions, shall be
registered on the books of the Company to be maintained for such purpose, upon
surrender of this Warrant at the principal office of the Company referred to in
Section 2.1 or the office or agency designated by the Company pursuant to
Section 12, together with a written assignment of this Warrant substantially in
the form of Exhibit B hereto duly executed by the Holder or its agent or
attorney and funds sufficient to pay any transfer taxes payable upon the making
of such transfer. Upon such surrender and, if required, such payment, the
Company shall execute and deliver a new Warrant or Warrants in the name of the
assignee or assignees and in the denomination specified in such instrument of
assignment, and shall issue to the assignor a new Warrant evidencing the portion
of this Warrant not so assigned, and this Warrant shall promptly be cancelled.
Following a transfer that complies with the requirements of this Section 3.1,
the Warrant may be exercised by a new Holder for the purchase of shares of
Common Stock regardless of whether the Company issued or registered a new
Warrant on the books of the Company. In connection with any transfer of this
Warrant after the Registration Statement (as defined in the Investor Rights
Agreement) is declared effective under the Securities Act, the Holder or
transferee of this Warrant shall reimburse the Company for its reasonable out of
pocket costs in connection with such transfer (including without limitation the
reasonable attorneys fees for preparing and filing a prospectus supplement with
the SEC and/or delivering an updated opinion letter to the Seller’s transfer
agent).
 
3.2.           Restrictive Legends. Each certificate for Warrant Stock initially
issued upon the exercise of this Warrant, and each certificate for Warrant Stock
issued to any subsequent transferee of any such certificate, unless, in each
case, such Warrant Stock is registered under the Securities Act or is eligible
for resale without registration pursuant to Rule 144(k) under the Securities
Act, shall be stamped or otherwise imprinted with a legend in substantially the
following form:
 
 
7

--------------------------------------------------------------------------------

 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED, AND MAY NOT BE OFFERED, SOLD, ASSIGNED OR
TRANSFERRED, IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID
ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER SAID ACT IS NOT REQUIRED.”
 
“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN INVESTOR RIGHTS
AGREEMENT DATED AS OF SEPTEMBER ___, 2011, AS AMENDED FROM TIME TO TIME, AMONG
THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”
 
3.3.           Division and Combination; Expenses; Books. This Warrant may be
divided or combined with other Warrants upon presentation hereof at the
aforesaid office or agency of the Company, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by the Holder or its agent or attorney. Subject to compliance with
Section 3.1 as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice. The Company shall prepare, issue and deliver at its own
expense the new Warrant or Warrants under this Section 3. The Company agrees to
maintain, at its aforesaid office or agency, books for the registration and the
registration of transfer of the Warrants.
 
4.           Adjustments. The number of shares of Common Stock for which this
Warrant is exercisable, and the price at which such shares may be purchased upon
exercise of this Warrant, shall be subject to adjustment from time to time as
set forth in this Section 4. The Company shall give the Holder notice of any
event described below which requires an adjustment pursuant to this Section 4 in
accordance with Sections 5.1 and 5.2.
 
4.1.           Stock Dividends, Subdivisions and Combinations. If at any time
while this Warrant is outstanding the Company shall:
 
(i)           declare a dividend or make a distribution on its outstanding
shares of Common Stock in shares of Common Stock,
 
(ii)           subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, or
 
(iii)           combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock, then:
 
(1)           the number of shares of Common Stock acquirable upon exercise of
this Warrant immediately after the occurrence of any such event shall be
adjusted to equal the number of shares of Common Stock which a record holder of
the same number of shares of Common Stock
 
 
8

--------------------------------------------------------------------------------

 
that would have been acquirable under this Warrant immediately prior to the
record date for such dividend or distribution or the effective date of such
subdivision or combination would own or be entitled to receive after such record
date or the effective date of such subdivision or combination, as applicable,
and
 
(2)           the Current Warrant Price shall be adjusted to equal:
 
(A)           the Current Warrant Price in effect at the time of the record date
for such dividend or distribution or of the effective date of such subdivision
or combination, multiplied by the number of shares of Common Stock into which
this Warrant is exercisable immediately prior to the adjustment, divided by
 
(B)           the number of shares of Common Stock into which this Warrant is
exercisable immediately after such adjustment.
 
Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clauses (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.
 
4.2.           Certain Other Distributions. If at any time while this Warrant is
outstanding the Company shall cause the holders of its Common Stock to be
entitled to receive any dividend or other distribution of:
 
(i)           cash,
 
(ii)           any evidences of its indebtedness, any shares of stock of any
class or any other securities or property or assets of any nature whatsoever
(other than cash or additional shares of Common Stock as provided in Section 4.1
hereof), or
 
(iii)           any warrants or other rights to subscribe for or purchase any
evidences of its indebtedness, any shares of stock of any class or any other
securities or property or assets of any nature whatsoever, then:
 
(1)           the number of shares of Common Stock acquirable upon exercise of
this Warrant shall be adjusted to equal the product of the number of shares of
Common Stock acquirable upon exercise of this Warrant immediately prior to the
record date for such dividend or distribution, multiplied by a fraction (x) the
numerator of which shall be the Current Warrant Price per share of Common Stock
at the date of taking such record and (y) the denominator of which shall be such
Current Warrant Price minus the amount allocable to one share of Common Stock of
any such cash so distributable and of the fair value (as determined in good
faith by the Board of Directors of the Company) of any and all such evidences of
indebtedness, shares of stock, other securities or property or warrants or other
subscription or purchase rights so distributable; and
 
(2)           the Current Warrant Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution shall be adjusted to equal (x) the Current Warrant Price multiplied
by the number of shares of
 
 
9

--------------------------------------------------------------------------------

 
Common Stock acquirable upon exercise of this Warrant immediately prior to the
adjustment, divided by (y) the number of shares of Common Stock acquirable upon
exercise of this Warrant immediately after such adjustment. A reclassification
of the Common Stock (other than a change in par value, or from par value to no
par value or from no par value to par value) into shares of Common Stock and
shares of any other class of stock shall be deemed a distribution by the Company
to the holders of its Common Stock of such shares of such other class of stock
within the meaning of this Section 4.2 and, if the outstanding shares of Common
Stock shall be changed into a larger or smaller number of shares of Common Stock
as a part of such reclassification, such change shall be deemed a subdivision or
combination, as the case may be, of the outstanding shares of Common Stock
within the meaning of Section 4.1.
 
4.3.           Securities Issuances.  In the event that the Company or any of
its subsidiaries (A) issues or sells any Common Stock or convertible securities,
warrants, options or other rights to subscribe for or to purchase or exchange
for, shares of Common Stock (“Convertible Securities”) or (B) directly or
indirectly effectively reduces the conversion, exercise or exchange price for
any Convertible Securities which are currently outstanding, at or to an
effective Per Share Selling Price (as defined below) which is less than the
greater of (I) the closing sale price per share of the Common Stock on the
principal market on which the Common Stock is traded the Trading Day next
preceding such issue or sale or, in the case of issuances to holders of its
Common Stock, the date fixed for the determination of stockholders entitled to
receive such warrants, rights, or options (“Fair Market Price”), or (II) the
Current Warrant Price, then in each such case the Current Warrant Price in
effect immediately prior to such issue or sale or record date, as applicable,
shall be automatically reduced effective concurrently with such issue or sale to
an amount determined by multiplying the Current Warrant Price then in effect by
a fraction, (x) the numerator of which shall be the sum of (1) the number of
shares of Common Stock outstanding immediately prior to such issue or sale, plus
(2) the number of shares of Common Stock which the aggregate consideration
received by the Company for such additional shares would purchase at such Fair
Market Price or Current Warrant Price, as the case may be, and (y) the
denominator of which shall be the number of shares of Common Stock of the
Company outstanding immediately after such issue or sale, and the number of
shares of Warrant Stock for which this Warrant is thereafter exercisable shall
be automatically inversely proportionately increased such that the aggregate
Warrant Price hereunder immediately preceding such issuance shall be equal to
the aggregate Warrant Price following such issuance and the adjustments
hereby.  The foregoing provision shall not apply to any issuances or sales of
Common Stock or Convertible Securities (i) pursuant to any Convertible
Securities currently outstanding on the date hereof in accordance with the terms
of such Convertible Securities in effect on the date hereof, or (ii) to any
officer, director or employee of the Company pursuant to a bona fide option or
equity incentive plan duly adopted by the Company’s Board of Directors and
shareholders.  The Company shall give to the Warrantholder written notice of any
such sale of Common Stock within 24 hours of the closing of any such sale and
shall within such 24 hour period issue a press release announcing such sale if
such sale is a material event for, or otherwise material to, the Company.
 
For the purposes of the foregoing adjustments, in the case of the issuance of
any Convertible Securities, the maximum number of shares of Common Stock
issuable upon
 
 
10

--------------------------------------------------------------------------------

 
exercise, exchange or conversion of such Convertible Securities shall be deemed
to be outstanding.
 
For purposes of this Section 4.3, if an event occurs that triggers more than one
of the above adjustment provisions, then only one adjustment shall be made and
the calculation method which yields the greatest downward adjustment in the
Current Warrant Price shall be used.
 
“Per Share Selling Price” shall include the amount actually paid by third
parties for each share of Common Stock in a sale or issuance by the Company.  In
the event a fee is paid by the Company in connection with such transaction
directly or indirectly to such third party or its affiliates, any such fee shall
be deducted from the selling price pro rata to all shares sold in the
transaction to arrive at the Per Share Selling Price.  A sale of shares of
Common Stock shall include the sale or issuance of Convertible Securities, and
in such circumstances the Per Share Selling Price of the Common Stock covered
thereby shall also include the exercise, exchange or conversion price thereof
(in addition to the consideration received by the Company upon such sale or
issuance less the fee amount as provided above).  In case of any such security
issued in a transaction in which the purchase price or the conversion, exchange
or exercise price is directly or indirectly subject to adjustment or reset based
on a future date, future trading prices of the Common Stock, specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock, or otherwise (but excluding standard stock
split anti-dilution provisions or weighted-average anti-dilution provisions
similar to that set forth herein, provided that any actual reduction of such
price under any such security pursuant to such weighted-average anti-dilution
provision shall be included and cause a adjustment hereunder), the Per Share
Selling Price shall be deemed to be the lowest conversion, exchange, exercise or
reset price at which such securities are converted, exchanged, exercised or
reset or might have been converted, exchanged, exercised or reset, or the lowest
adjustment, as the case may be, over the life of such securities.  If shares are
issued for a consideration other than cash, the Per Share Selling Price shall be
the fair value of such consideration as determined in good faith by independent
certified public accountants mutually acceptable to the Company and the
Holder.  In the event the Company directly or indirectly effectively reduces the
conversion, exercise or exchange price for any Convertible Securities which are
currently outstanding, then the Per Share Selling Price shall equal such
effectively reduced conversion, exercise or exchange price.
 
4.4.           Other Provisions Applicable to Adjustments. The following
provisions shall be applicable to the making of adjustments of the number of
shares of Common Stock into which this Warrant is exercisable and the Current
Warrant Price provided for in Section 4:
 
(a) When Adjustments to Be Made. The adjustments required by Section 4 shall be
made whenever and as often as any specified event requiring an adjustment shall
occur, except that any that would otherwise be required may be postponed (except
in the case of a subdivision or combination of shares of the Common Stock, as
provided for in Section 4.1) up to, but not beyond the date of exercise if such
adjustment either by itself or with other adjustments not previously made adds
or subtracts less than 1% of the shares of Common Stock into which this Warrant
is exercisable immediately prior to the making of such adjustment. Any
adjustment representing a change of less than such minimum amount (except as
aforesaid) which is postponed shall be carried forward and made as soon as such
adjustment, together with other adjustments required by this Section 4 and not
previously made, would result in a minimum
 
 
11

--------------------------------------------------------------------------------

 
adjustment or on the date of exercise. For the purpose of any adjustment, any
specified event shall be deemed to have occurred at the close of business on the
date of its occurrence.
 
(b)  Fractional Interests. In computing adjustments under this Section 4,
fractional interests in Common Stock shall be taken into account to the nearest
1/100th of a share.
 
(c)  When Adjustment Not Required. If the Company undertakes a transaction
contemplated under this Section 4 and as a result takes a record of the holders
of its Common Stock for the purpose of entitling them to receive a dividend or
distribution or subscription or purchase rights or other benefits contemplated
under this Section 4 and shall, thereafter and before the distribution to
stockholders thereof, legally abandon its plan to pay or deliver such dividend,
distribution, subscription or purchase rights or other benefits contemplated
under this Section 4, then thereafter no adjustment shall be required by reason
of the taking of such record and any such adjustment previously made in respect
thereof shall be rescinded and annulled.
 
(d)  Escrow of Stock. If after any property becomes distributable pursuant to
Section 4 by reason of the taking of any record of the holders of Common Stock,
but prior to the occurrence of the event for which such record is taken, a
holder of this Warrant exercises the Warrant during such time, then such holder
shall continue to be entitled to receive any shares of Common Stock issuable
upon exercise hereunder by reason of such adjustment and such shares or other
property shall be held in escrow for the holder of this Warrant by the Company
to be issued to holder of this Warrant upon and to the extent that the event
actually takes place. Notwithstanding any other provision to the contrary
herein, if the event for which such record was taken fails to occur or is
rescinded, then such escrowed shares shall be canceled by the Company and
escrowed property returned to the Company.
 
4.5.           Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets.
 
(a)  If there shall occur a Change of Control and, pursuant to the terms of such
Change of Control, shares of common stock of the successor or acquiring
corporation, or any cash, shares of stock or other securities or property of any
nature whatsoever (including warrants or other subscription or purchase rights)
in addition to or in lieu of common stock of the successor or acquiring
corporation (“Other Property”), are to be received by or distributed to the
holders of Common Stock of the Company, then the Holder of this Warrant shall
have the right thereafter to receive, upon the exercise of the Warrant, the
number of shares of common stock of the successor or acquiring corporation or of
the Company, if it is the surviving corporation, and the Other Property
receivable upon or as a result of such Change of Control by a holder of the
number of shares of Common Stock into which this Warrant is exercisable
immediately prior to such event.
 
(b)  In case of any such Change of Control described in Section 4.5(a) above,
the resulting, successor or acquiring entity (if other than the Company) and, if
an entity different from the successor or acquiring entity, the entity whose
capital stock or assets the holders of the Common Stock are entitled to receive
as a result of such Change of Control, shall expressly assume the due and
punctual observance and performance of each and every covenant and condition
contained in this Warrant to be performed and observed by the Company and all
the obligations and liabilities hereunder, subject to such modifications as may
be deemed appropriate
 
 
12

--------------------------------------------------------------------------------

 
(as determined by resolution of the Board of Directors of the Company) in order
to provide for adjustments of shares of the Common Stock into which this Warrant
is exercisable which shall be as nearly equivalent as practicable to the
adjustments provided for in Section 4. For purposes of Section 4, common stock
of the successor or acquiring corporation shall include stock of such
corporation of any class which is not preferred as to dividends or assets on
liquidation over any other class of stock of such corporation and which is not
subject to redemption and shall also include any evidences of indebtedness,
shares of stock or other securities which are convertible into or exchangeable
for any such stock, either immediately or upon the arrival of a specified date
or the happening of a specified event and any warrants or other rights to
subscribe for or purchase any such stock. The foregoing provisions of this
Section 4 shall similarly apply to successive Change of Control transactions.
 
4.6.           Other Action Affecting Common Stock. In case at any time or from
time to time the Company shall take any action in respect of its Common Stock,
other than the payment of dividends permitted by Section 4 or any other action
described in Section 4, then, unless such action will not have a materially
adverse effect upon the rights of the holder of this Warrant, the number of
shares of Common Stock or other stock into which this Warrant is exercisable
and/or the purchase price thereof shall be adjusted in such manner as may be
equitable in the circumstances.
 
4.7.           Certain Limitations. Notwithstanding anything herein to the
contrary, the Company agrees not to enter into any transaction which, by reason
of any adjustment hereunder, would cause the Current Warrant Price to be less
than the par value per share of Common Stock.
 
4.8.           Stock Transfer Taxes. The issue of stock certificates upon
exercise of this Warrant shall be made without charge to the holder for any tax
in respect of such issue. The Company shall not, however, be required to pay any
tax which may be payable in respect of any transfer involved in the issue and
delivery of shares in any name other than that of the holder of this Warrant,
and the Company shall not be required to issue or deliver any such stock
certificate unless and until the person or persons requesting the issue thereof
shall have paid to the Company the amount of such tax or shall have established
to the satisfaction of the Company that such tax has been paid.
 
5.           Notices to Warrant Holders.
 
5.1.           Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Current Warrant Price, the Company, at its
expense, shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and prepare and furnish to the Holder of this Warrant a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based. The Company
shall, upon the written request at any time of the Holder of this Warrant,
furnish or cause to be furnished to such Holder a like certificate setting forth
(i) such adjustments and readjustments, (ii) the Current Warrant Price at the
time in effect and (iii) the number of shares of Common Stock and the amount, if
any, or other property which at the time would be received upon the exercise of
Warrants owned by such Holder.
 
5.2.           Notice of Corporate Action. If at any time:
 
 
13

--------------------------------------------------------------------------------

 
(a)           the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive a dividend (other than a cash
dividend payable out of earnings or earned surplus legally available for the
payment of dividends under the laws of the jurisdiction of incorporation of the
Company) or other distribution, or any right to subscribe for or purchase any
evidences of its indebtedness, any shares of stock of any class or any other
securities or property, or to receive any other right, or
 
(b)           there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation,
 
(c)           there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company, or
 
(d)           the Company shall cause the holders of its Common Stock to be
entitled to receive (i) any dividend or other distribution of cash, (ii) any
evidences of its indebtedness, or (iii) any shares of stock of any class or any
other securities or property or assets of any nature whatsoever (other than cash
or additional shares of Common Stock as provided in Section 4.1 hereof); or (iv)
any warrants or other rights to subscribe for or purchase any evidences of its
indebtedness, any shares of stock of any class or any other securities or
property or assets of any nature whatsoever;
 
then, in any one or more of such cases, the Company shall give to the Holder (i)
at least 20 days’ prior written notice of the date on which a record date shall
be selected for such dividend, distribution or right or for determining rights
to vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up, and (ii) in the case of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up, at least 20 days’ prior written notice of the date when the same shall take
place. Such notice in accordance with the foregoing clause also shall specify
(i) the date on which any such record is to be taken for the purpose of such
dividend, distribution or right, the date on which the holders of Common Stock
shall be entitled to any such dividend, distribution or right, and the amount
and character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up. Each such written notice shall be sufficiently given if addressed to the
Holder at the last address of the Holder appearing on the books of the Company
and delivered in accordance with Section 15.2.
 
5.3.           No Rights as Stockholder. This Warrant does not entitle the
Holder to any voting or other rights as a stockholder of the Company prior to
exercise and payment for the Warrant Price in accordance with the terms hereof.
 
6.           No Impairment. The Company shall not by any action, including,
without
 
 
14

--------------------------------------------------------------------------------

 
limitation, amending its articles of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of the Holder against impairment. Without limiting the generality of the
foregoing, the Company will (a) not increase the par value of any shares of
Common Stock receivable upon the exercise of this Warrant above the amount
payable therefor upon such exercise immediately prior to such increase in par
value, (b) take all such action as may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant, and (c) use its best efforts to
obtain all such authorizations, exemptions or consents from any public
regulatory body having jurisdiction thereof as may be necessary to enable the
Company to perform its obligations under this Warrant. Upon the request of the
Holder, the Company will at any time during the period this Warrant is
outstanding acknowledge in writing, in form satisfactory to the Holder, the
continuing validity of this Warrant and the obligations of the Company
hereunder.
 
7.           Reservation and Authorization of Common Stock; Registration With
Approval of Any Governmental Authority. From and after the date of issuance
hereof, the Company shall at all times reserve and keep available for issue upon
the exercise of Warrants such number of its authorized but unissued shares of
Common Stock as will be sufficient to permit the exercise in full of all
outstanding Warrants (without regard to any ownership limitations provided in
Section 2.4(i)). All shares of Common Stock which shall be so issuable, when
issued upon exercise of any Warrant and payment therefor in accordance with the
terms of such Warrant, shall be duly and validly issued and fully paid and
nonassessable, and not subject to preemptive rights. Before taking any action
which would cause an adjustment reducing the Current Warrant Price below the
then par value, if any, of the shares of Common Stock issuable upon exercise of
the Warrants, the Company shall take any corporate action which may be necessary
in order that the Company may validly and legally issue fully paid and
non-assessable shares of such Common Stock at such adjusted Current Warrant
Price. Before taking any action which would result in an adjustment in the
number of shares of Common Stock for which this Warrant is exercisable or in the
Current Warrant Price, the Company shall obtain all such authorizations or
exemptions thereof, or consents thereto, as may be necessary from any public
regulatory body or bodies having jurisdiction thereof. If any shares of Common
Stock required to be reserved for issuance upon exercise of Warrants require
registration or qualification with any governmental authority under any federal
or state law before such shares may be so issued (other than as a result of a
prior or contemplated distribution by the Holder of this Warrant), the Company
will in good faith and as expeditiously as possible and at its expense endeavor
to cause such shares to be duly registered.
 
8.           Taking of Record; Stock and Warrant Transfer Books. In the case of
all dividends or other distributions by the Company to the holders of its Common
Stock with respect to which any provision of Section 4 refers to the taking of a
record of such holders, the Company will in each such case take such a record
and will take such record as of the close of business on a Business Day. The
Company will not at any time, except upon dissolution, liquidation or winding up
of the Company, close its stock transfer books or Warrant transfer books so as
to result in preventing or delaying the exercise or transfer of any Warrant.
 
 
15

--------------------------------------------------------------------------------

 
9.           Piggyback Registration Rights. The resale of the Warrant Stock
shall be registered to the extent set forth and in accordance with the terms and
conditions contained in that certain Investor Rights Agreement dated of even
date hereof, among the Holder, the Company and the other parties named therein
(the “Investor Rights Agreement”). The Holder acknowledges that pursuant to the
Investor Rights Agreement, the Company has the right to request that the Holder
furnish information regarding such Holder and the distribution of the Warrant
Stock as is required by law or the Commission to be disclosed in the
Registration Statement (as such term is defined in the Investor Rights
Agreement), and the Company may exclude from such registration the shares of
Warrant Stock acquirable hereunder if Holder fails to furnish such information
within a reasonable time prior to the filing of each Registration Statement,
supplemented prospectus included therein and/or amended Registration Statement.
 
10.           Supplying Information. Upon any default by the Company of its
obligations hereunder or under the Investor Rights Agreement, the Company shall
cooperate with the Holder in supplying such information as may be reasonably
necessary for such Holder to complete and file any information reporting forms
presently or hereafter required by the Commission as a condition to the
availability of an exemption from the Securities Act for the sale of any Warrant
or Restricted Common Stock.
 
11.           Loss or Mutilation. Upon receipt by the Company from the Holder of
evidence reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of this Warrant and indemnity or security reasonably
satisfactory to it and reimbursement to the Company of all reasonable expenses
incidental thereto and in case of mutilation upon surrender and cancellation
hereof, the Company will execute and deliver in lieu hereof a new Warrant of
like tenor to the Holder; provided, however, that in the case of mutilation, no
indemnity shall be required if this Warrant in identifiable form is surrendered
to the Company for cancellation.
 
12.           Office of the Company. As long as any of the Warrants remain
outstanding, the Company shall maintain an office or agency (which may be the
principal executive offices of the Company) where the Warrants may be presented
for exercise, registration of transfer, division or combination as provided in
this Warrant.
 
13.           Financial and Business Information.
 
13.1.           Quarterly Information. The Company will deliver to the Holder,
as soon as available and in any event within 45 days after the end of each of
the first three quarters of each fiscal year of the Company, one copy of an
unaudited consolidated balance sheet of the Company and its subsidiaries as at
the end of such quarter, and the related unaudited consolidated statements of
income, retained earnings and cash flow of the Company and its subsidiaries for
such quarter and, in the case of the second and third quarters, for the portion
of the fiscal year ending with such quarter, setting forth in each case in
comparative form the figures for the corresponding periods in the previous
fiscal year. Such financial statements shall be prepared by the Company in
accordance with GAAP and accompanied by the certification of the Company’s chief
executive officer or chief financial officer that such financial statements
present fairly the consolidated financial position, results of operations and
cash flow of the Company and its subsidiaries as at the end of such quarter and
for such year-to-date period, as the case may be; provided, however, that the
Company shall have no obligation to deliver such
 
 
16

--------------------------------------------------------------------------------

 
quarterly information under this Section 13.1 to the extent it is publicly
available; and provided further, that if such information contains material
non-public information, the Company shall so notify the Holder prior to delivery
thereof and the Holder shall have the right to refuse delivery of such
information.
 
13.2.           Annual Information. The Company will deliver to the Holder as
soon as available and in any event within 90 days after the end of each fiscal
year of the Company, one copy of an audited consolidated balance sheet of the
Company and its subsidiaries as at the end of such year, and audited
consolidated statements of income, retained earnings and cash flow of the
Company and its subsidiaries for such year; setting forth in each case in
comparative form the figures for the corresponding periods in the previous
fiscal year; all prepared in accordance with GAAP, and which audited financial
statements shall be accompanied by an opinion thereon of the independent
certified public accountants regularly retained by the Company, or any other
firm of independent certified public accountants of recognized national standing
selected by the Company; provided, however, that the Company shall have no
obligation to deliver such annual information under this Section 13.2 to the
extent it is publicly available; and provided further, that if such information
contains material non-public information, the Company shall so notify the Holder
prior to delivery thereof and the Holder shall have the right to refuse delivery
of such information..
 
13.3.           Filings. The Company will file on or before the required date
all regular or periodic reports (pursuant to the Exchange Act) with the
Commission and will deliver to Holder promptly upon their becoming available one
copy of each report, notice or proxy statement sent by the Company to its
stockholders generally.
 
14.           Limitation of Liability. No provision hereof, in the absence of
affirmative action by the Holder to purchase shares of Common Stock, and no
enumeration herein of the rights or privileges of the Holder hereof, shall give
rise to any liability of the Holder for the purchase price of any Common Stock,
whether such liability is asserted by the Company or by creditors of the
Company.
 
15.           Miscellaneous.
 
15.1           Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of the Holder shall operate
as a waiver of such right or otherwise prejudice Holder’s rights, powers or
remedies. If the Company fails to make, when due, any payments provided for
hereunder, or fails to comply with any other provision of this Warrant, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
third party costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by the
Holder in collecting any amounts due pursuant hereto or in otherwise enforcing
any of its rights, powers or remedies hereunder.
 
15.2           Notice Generally. All notices, requests, demands or other
communications provided for herein shall be in writing and shall be given in the
manner and to the addresses set forth in the Purchase Agreement.
 
15.3           Successors and Assigns. Subject to compliance with the provisions
of Section 3.1,
 
 
17

--------------------------------------------------------------------------------

 
this Warrant and the rights evidenced hereby shall inure to the benefit of and
be binding upon the successors of the Company and the successors and assigns of
the Holder. The provisions of this Warrant are intended to be for the benefit of
all Holders from time to time of this Warrant, and shall be enforceable by any
such Holder.
 
15.4           Amendment. This Warrant may be modified or amended or the
provisions of this Warrant waived with the written consent of both the Company
and the Holder.
 
15.5           Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be modified to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Warrant.
 
15.6           Headings. The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 
15.7           Governing Law. This Warrant and the transactions contemplated
hereby shall be deemed to be consummated in the State of New York and shall be
governed by and interpreted in accordance with the local laws of the State of
New York without regard to the provisions thereof relating to conflicts of laws.
The Company hereby irrevocably consents to the exclusive jurisdiction of the
State and Federal courts located in New York City, New York in connection with
any action or proceeding arising out of or relating to this Warrant. In any such
litigation the Company agrees that the service thereof may be made by certified
or registered mail directed to the Company pursuant to Section 15.2.
 
[Signature Page Follows]
 

 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, NetSol Technologies, Inc. has caused this Warrant to be
executed by its duly authorized officer and attested by its Secretary.
 
Dated: September 13, 2011




NETSOL TECHNOLOGIES, INC.




By: /s/ Najeeb Ghauri
______________________________
Name: Najeeb Ghauri
Title: Chief Executive Officer


Attest:






By: /s/ Patti L.W. McGlasson
______________________________
Name: Patti L.W. McGlasson
Title: Secretary



 
19

--------------------------------------------------------------------------------

 
EXHIBIT A
 
SUBSCRIPTION FORM
[To be executed only upon exercise of Warrant]
 
NetSol Technologies, Inc.
23901 Calabasas Road,
Suite 2072
Calabasas, CA 91302
Attention:  General Counsel
Facsimile No.:  (818) 222-9197


 
This undersigned hereby elects to exercise the right of purchase represented by
the within Warrant (“Warrant”) for, and to purchase thereunder _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:
 
_______________________________
Name
_______________________________
Address
_______________________________
 
_______________________________
 
and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares.
 
In lieu of delivering physical certificates representing the Warrant Shares
purchasable upon exercise of this Warrant, provided the Company's transfer agent
is participating in the Depository Trust Company ("DTC") Fast Automated
Securities Transfer ("FAST") program, upon request of the Holder, the Company
shall use its best efforts to cause its transfer agent to electronically
transmit the Warrant Shares issuable upon conversion or exercise to the
undersigned, by crediting the account of the undersigned's prime broker with DTC
through its Deposit Withdrawal Agent Commission ("DWAC") system.
 
To the extent the undersigned intends to sell the Warrant Shares issued to the
undersigned upon exercise of this Warrant pursuant to a Registration Statement
(as defined in the Registration Rights Agreement), the undersigned agrees to
comply with all applicable prospectus delivery requirements under the Securities
Act with respect to such sale.
 


 
Dated:_______________________
Signature:______________________

 
________________________________

 
Name (please print)

________________________________
Address
 
 

 
20

--------------------------------------------------------------------------------

 
EXHIBIT B
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED the undersigned registered owner of this Warrant for the
purchase of shares of common stock of NetSol Technologies, Inc. hereby sells,
assigns and transfers unto the Assignee named below all of the rights of the
undersigned under this Warrant, with respect to the number of shares of common
stock set forth below:




_______________________________________


_______________________________________


_______________________________________
(Name and Address of Assignee)


_______________________________________
(Number of Shares of Common Stock)




and does hereby irrevocably constitute and appoint ____________ attorney-in-fact
to register such transfer on the books of the Company, maintained for the
purpose, with full power of substitution in the premises.




Dated:_________________________________


______________________________________
(Print Name and Title)


______________________________________
(Signature)


______________________________________
(Witness)




NOTICE: The signature on this assignment must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.
 
 
 
21

--------------------------------------------------------------------------------